NUMBER 13-11-00377-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE PLATINUM ENERGY RESOURCES, INC.
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Benavides, Vela, and
Perkes
Per Curiam
Memorandum Opinion[1]
Relator, Platinum Energy Resources,
Inc., filed a petition for writ of mandamus and an “Emergency Motion to Stay
Case Pending Mandamus” in the above cause on June 15, 2011.  The Court granted
the emergency motion, ordered all trial court proceedings to be stayed, and
requested that the real parties in interest, Robert L. Kovar Services LLC,
Robert L. Kovar, and Kovar Mineral Partners, by and through counsel, file a
response to the petition for writ of mandamus.  On June 30, 2011, the real
parties in interest filed their response to the petition to the petition for
writ of mandamus.  On July 11, 2011, relator filed a reply to the real parties’
response and a supplemental appendix.  Compare Tex. R. App. P. 52.3(k) (delineating the required contents
for the appendix to an original proceeding), with Tex. R. App. P. 52.7 (delineating the
required contents for the record in an original proceeding).
The Court, having examined and
fully considered the petition for writ of mandamus, the response, and the
reply, is of the opinion that relator has not shown itself entitled to the
relief sought.  Accordingly, the stay previously imposed by this Court is
LIFTED.  See Tex. R. App. P.
52.10(b) (“Unless vacated or modified, an order granting temporary relief is
effective until the case is finally decided.”).  The petition for writ of
mandamus is DENIED.  See id. 52.8(a).  
 
                                                                                                            PER
CURIAM
Delivered and filed this
18th day of July, 2011.
                                                
                                                                                                
 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).